USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 1 of 13
                                                           Page 1                                                         Page 2
                    UNITED STATES DISTRICT COURT                        1               APPEARANCES
                    NORTHERN DISTRICT OF INDIANA                             All Parties Appearing Via Zoom Videoconference
                     FORT WAYNE DIVISION                                2
                                                                        3   ON BEHALF OF THE PLAINTIFFS:
           RYAN KLAASSEN, JAIME CARINI, )                               4     THE BOPP LAW FIRM
           D.J.B., by and through his )
                                                                              1 South 6th Street
           next friend and father,     )
                                                                        5     Terre Haute, Indiana 47807
           DANIEL G. BAUMGARTNER,                 )
           ASHLEE MORRIS, SETH CROWDER, )                                     812-232-2434
           MACEY POLICKA, MARGARET ROTH, )                              6     BY: MELENA S. SIEBERT, ESQ.
           and NATALIE SPERAZZA,               )                                 msiebert@bopplaw.com
                                )                                       7
                     Plaintiffs, )                                      8
                                ) CASE NO.                              9
               -vs-               ) 1:21-cv-00238                      10   ON BEHALF OF THE DEFENDANT:
                                )                                      11     FAEGRE DRINKER BIDDLE & REATH LLP
           THE TRUSTEES OF INDIANA               )
                                                                              300 North Meridian Street, Suite 2500
           UNIVERSITY,                  )
                                                                       12     Indianapolis, Indiana 46204
                                )
                     Defendant.      )                                        317-237-0300
                                                                       13     BY: STEPHANIE GUTWEIN, ESQ.
                   DEPOSITION OF MACEY ROSE POLICKA                              stephanie.gutwein@faegredrinker.com
                      June 30, 2021                                    14
                                                                       15
              Remote oral deposition of MACEY ROSE POLICKA,            16
           commencing at 2:30 p.m., on the above date, before          17
           CORINNE T. MARUT, C.S.R. No. 84-1968, Registered            18
           Professional Reporter, Certified Realtime Reporter
                                                                       19   REPORTED BY: CORINNE T. MARUT, C.S.R. No. 84-1968
           and Notary Public.
                                                                       20
                                                                       21
                 GOLKOW LITIGATION SERVICES                            22
               877.370.3377 ph / 917.591.5672 fax                      23
                     deps@golkow.com                                   24


                                                           Page 3                                                         Page 4
       1                    INDEX                                       1        THE REPORTER: All parties to this deposition
       2   MACEY ROSE POLICKA                    EXAMINATION            2    to this deposition are appearing remotely and have
       3     BY MS. GUTWEIN................ 4                           3    agreed to the witness being sworn in remotely.
             BY MS. SIEBERT................ 38
                                                                        4            Due to the nature of remote reporting,
       4     BY MS. GUTWEIN................ 45
                                                                        5    please pause briefly before speaking to ensure all
             BY MS. SIEBERT................ 46
       5                                                                6    parties are heard completely.
       6                                                                7            Counsel will be noted on the
       7                                                                8    stenographic record.
       8               EXHIBITS                                         9            Counsel, do you so stipulate to the
       9   POLICKA DEPOSITION EXHIBIT                  MARKED FOR ID   10    remote swearing in of the witness?
      10   No. 1     Signed Verification         19                    11        MS. SIEBERT: Plaintiffs' counsel does, yes.
      11   No. 2     Verified Complaint for       21
                                                                       12        MS. GUTWEIN: As does Defendants.
                   Declaratory and Injunctive
                                                                       13               (WHEREUPON, the witness was duly
      12           Relief
      13                                                               14                sworn.)
      14                                                               15                MACEY ROSE POLICKA,
      15                                                               16    called as a witness herein, having been first duly
      16                                                               17    sworn, was examined and testified as follows:
      17                                                               18                  EXAMINATION
      18                                                               19    BY MS. GUTWEIN:
      19
                                                                       20        Q. Hi, Macey. Thank you for being here
      20
                                                                       21    today. My name is Stephanie Gutwein, and I am one
      21
      22
                                                                       22    of the attorneys for Indiana University. I might
      23                                                               23    refer to that as IU, just to shorten it up.
      24                                                               24            Before we get started, really fast, I


                                                                                                1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 2 of 13
                                                    Page 5                                                           Page 6
       1   just want to add for the record that your lawyers      1      Q. Okay. Thank you. Have you ever given a
       2   and IU's lawyers have agreed that if there are         2   deposition before?
       3   technical issues that we encounter in the course of    3      A. No.
       4   this virtual deposition, if for some reason we lose    4      Q. Okay. Well, you probably have talked
       5   you or you freeze or I freeze or your lawyer can't     5   with your lawyers a little bit about it, but
       6   hear what I'm saying and isn't able to object,         6   just -- and I don't want to know about that, but
       7   we'll pause to make sure we get that resolved          7   just to review what the process is going to be
       8   before we keep going. If something happens, type       8   like.
       9   it in the chat or just let us know however you can.    9           We're just here for me to ask you some
      10   Okay?                                                 10   questions. There is no right or wrong answers as
      11       A. (Nodding head.)                                11   long as they're truthful. It's just for me to find
      12       Q. Do you have anyone in the room with you        12   out some information.
      13   right now?                                            13           You just gave an oath to the Court
      14       A. No.                                            14   Reporter and you understand that you have to
      15       Q. Okay. If at some point during your             15   testify truthfully today to the best of your
      16   deposition someone comes into the room, will you      16   ability?
      17   let me know, please?                                  17      A. Yes.
      18       A. Yes.                                           18      Q. Okay. And I see you nodding your head.
      19       Q. Thank you. The other thing that while          19   So, I'll just remind you the Court Reporter can
      20   we are doing this deposition and we are on the        20   only take down words that you say out loud.
      21   record, you shouldn't be texting with anyone or       21           So, we have to make sure, and I will try
      22   chatting with anyone or anything like that. Is        22   to help you and your lawyer will also try to help
      23   that okay?                                            23   I'm sure, that you say your answers out loud. It's
      24       A. Of course.                                     24   natural for everybody to make hand motions and head


                                                    Page 7                                                           Page 8
       1   motions, but...                                        1           Are you comfortable with my calling you
       2           Can you think of any reason that you           2   Macey or would you like me to refer to you as
       3   wouldn't be able to testify truthfully today?          3   something else?
       4       A. No. I can't think of anything.                  4       A. Macey is fine.
       5       Q. Okay. Do you have any notes with you            5       Q. Okay. All right. Thank you. Can you
       6   that you brought to your deposition?                   6   please state your full name for the record.
       7       A. No.                                             7       A. Yeah. Macey Rose Policka.
       8       Q. Okay. If you make any notes during your         8       Q. Will you spell your last name, please.
       9   deposition, will you let me know, please?              9       A. P-o-l-i-c-k-a.
      10       A. Yes.                                           10       Q. Thank you. How old are you, Macey?
      11       Q. Thank you. If at any point today you           11       A. I am 22.
      12   don't understand my question, I'm going to ask that   12       Q. Okay. Are you aware that one of your
      13   you let me know that so I can rephrase it and make    13   co-Plaintiffs in the lawsuit that this deposition
      14   it a better question. If you answer my question       14   is being taken in was deposed yesterday?
      15   and you haven't said that you don't understand it,    15       A. No.
      16   I'm going to assume that you understood the           16       Q. Okay. So I assume, then, you haven't
      17   question.                                             17   read any transcript of that deposition. Is that
      18           Can we agree on that?                         18   right?
      19       A. Yes.                                           19       A. Correct.
      20       Q. Okay. Your attorney might object. She          20       Q. Where have you been living this summer?
      21   might have talked to you about that before. If you    21       A. I've been living in Bloomington.
      22   hear her object, you still can answer my question     22       Q. Is that where you lived over the course
      23   unless she tells you not to answer. Otherwise you     23   of last school year?
      24   can go ahead and answer.                              24       A. Yes.


                                                                                           2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 3 of 13
                                                   Page 9                                                   Page 10
       1       Q. Where in Bloomington do you live?              1      Q. So, your residence is there?
       2       A. I live just west of the football               2      A. Um-hmm.
       3   stadium.                                              3      Q. Where is home for your family that you
       4       Q. Okay. I went to IU too.                        4   visited?
       5       A. Awesome.                                       5      A. Cicero, Indiana.
       6       Q. Familiar with the campus.                      6      Q. And is where you're living now where you
       7           And I understand that you're going to be      7   will be living for this coming school year?
       8   an incoming senior, is that right?                    8      A. Yes.
       9       A. I'm more of a super senior. This is my         9      Q. Okay. How did you come to learn about
      10   fifth year.                                          10   this lawsuit that you are a Plaintiff in?
      11       Q. Okay. So, are you -- do you have a full       11      A. My father told me about it.
      12   year planned or will it just be part of a year?      12      Q. And when -- (audio difficulty). Sorry.
      13       A. Just one semester.                            13   Forgive me.
      14       Q. What are you studying?                        14          When did he -- when did you first talk
      15       A. I'm studying theater, English and             15   to your father about it?
      16   medieval studies.                                    16      A. I don't remember.
      17       Q. Are you looking forward to being              17      Q. If -- would it have been a matter of
      18   finished?                                            18   months ago, weeks ago, days?
      19       A. Yes.                                          19      A. Probably weeks ago, but I don't really
      20       Q. So, have you left Bloomington at all          20   remember.
      21   since last school year or did you just stay down     21      Q. Do you know if it was before the lawsuit
      22   there?                                               22   was filed?
      23       A. I went home sometimes to visit my             23      A. Yes.
      24   family, but otherwise I stay and live here.          24      Q. Okay. And when your father talked to


                                                 Page 11                                                    Page 12
       1   you about it, what was your initial reaction?         1       Q. Do you remember signing a verification
       2       A. I was curious about it. I wanted to            2   page?
       3   know more.                                            3       A. Yes.
       4       Q. What made you curious about it?                4       Q. What do you understand to be the
       5       A. I don't really know. I don't remember          5   significance of that verification page?
       6   IU getting any lawsuits lately. So, it was kind of    6       A. It's to certify, like to certify that I
       7   new to me, and I was curious to know more about it    7   understand what the Complaint is and why the
       8   since it was brand-new information.                   8   lawsuit is moving forward.
       9       Q. Okay. Had you thought about wanting to         9       Q. Okay. Do you understand that that
      10   file a claim against IU before your father brought   10   verification page means that you're confirming that
      11   it to you?                                           11   all of the allegations about you in the Complaint
      12       A. No.                                           12   are true?
      13       Q. Have you ever sued anyone else before?        13       A. Yes.
      14       A. No.                                           14       Q. Okay. Do you still agree with that
      15       Q. Do you know whether your father had           15   today?
      16   contacted a lawyer, your lawyers or whether your     16       A. Yes.
      17   lawyers contacted your father?                       17       Q. I want to talk a little bit about COVID,
      18       A. I think my father contacted the lawyers.      18   which has dominated everybody's lives for the last
      19       Q. Okay. Do you remember if you read the         19   16 months.
      20   Complaint before it was filed?                       20           Have you ever had COVID?
      21       A. Yes, I read the Complaint.                    21       A. No.
      22       Q. Did you read all the exhibits to the          22       Q. Do you know if anyone in your family has
      23   Complaint?                                           23   had COVID?
      24       A. Yes.                                          24       A. Yes.


                                                                                    3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 4 of 13
                                                 Page 13                                                  Page 14
       1       Q. Who in your family has had COVID?              1      Q. And where does your brother live?
       2       A. My twin brother.                               2      A. He lives in Louisville, Kentucky.
       3       Q. And is he -- I assume he's the same age        3      Q. Do you know whether he has any reason to
       4   since you're twins?                                   4   know how he contracted COVID?
       5       A. Yeah.                                          5      A. Yes.
       6       Q. Okay.                                          6      Q. What is that?
       7       MS. SIEBERT: Older or younger, Macey?             7      A. His roommates caught it first and they
       8       THE WITNESS: Me by a minute.                      8   spread it to him.
       9       MS. SIEBERT: Excellent, excellent. The older      9      Q. That stinks. Have you been vaccinated
      10   sister.                                              10   for COVID?
      11   BY MS. GUTWEIN:                                      11      A. No.
      12       Q. Does he live somewhere else apart from        12      Q. Do you have any plans to get vaccinated?
      13   you?                                                 13      A. No.
      14       A. Yes.                                          14      Q. Do you know whether anyone in your
      15       Q. So, do you have any understanding of          15   immediate family has been vaccinated?
      16   what his experience with COVID was like?             16      A. Yes. No one has been vaccinated in my
      17       A. Yes.                                          17   family.
      18       Q. What do you know about that?                  18      Q. Were you attending IU last year
      19       A. His symptoms were mild. He did lose his       19   throughout the COVID pandemic, so the school year
      20   sense of smell and taste. But it felt like a flu     20   2020 through 2021?
      21   to him.                                              21      A. Yes.
      22       Q. Do you know about how long he felt sick?      22      Q. Did you live in Bloomington on or by
      23       A. I don't remember exactly, but it might        23   campus during that time?
      24   have been a week.                                    24      A. Yes.


                                                 Page 15                                                  Page 16
       1       Q. What was that experience like for you?         1   wipe. And you clean it, stick it into the sample
       2       A. It was easy. I'm a homebody. So, the           2   tray, use hand sanitizer and leave.
       3   COVID pandemic never bothered me.                     3      Q. When you said -- there was part of that
       4       Q. Do you have any roommates?                     4   where you said then you take the test. Is that --
       5       A. No. I live alone.                              5   was it, you know, a swab in your nose or was it
       6       Q. Okay. Did you have to undergo any COVID        6   something else?
       7   testing while you were at IU last year?               7      A. It was a saliva test.
       8       A. Yes. We had the weekly mitigation              8      Q. A saliva test. Was that a swab in your
       9   testing.                                              9   mouth?
      10       Q. Okay. And how was that for you? What          10      A. It was a vial that we had to spit into.
      11   was that like?                                       11      Q. Oh, okay. That's helpful. Thank you.
      12       A. It was okay. It took five minutes at          12           So, you didn't ever have to put anything
      13   most.                                                13   in your body it sounds like?
      14       Q. Can you walk me through what that             14      A. Right.
      15   process was like?                                    15      Q. Okay. When you took those tests, would
      16       A. Sure. I would drive over to the testing       16   you say that you suffered harm at all from taking
      17   site and walk through, and they would ask me a few   17   them?
      18   questions like whether I have eaten or not 30        18      A. No.
      19   minutes prior to the test. And if you answer no to   19      Q. Okay. It sounds like based on your
      20   their questions, you move forward.                   20   earlier answers that your results were always
      21           You scan your Crimson Card and then you      21   negative?
      22   receive the vial and they confirm that the vial is   22      A. Right.
      23   yours. And then you take the test, and then you      23      Q. That must be nice. Do you know -- I
      24   turn it in to a person who gives you a sanitation    24   assume they'd tell you if your results are


                                                                                 4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 5 of 13
                                                  Page 17                                                        Page 18
       1   positive?                                              1      Q. And you would wear a mask, you would
       2      A. Yes.                                             2   comply with that policy?
       3      Q. Do they tell you either way?                     3      A. Yes.
       4      A. Yeah, they tell you if it is positive or         4      Q. Did you attend some classes or lectures
       5   negative.                                              5   also, you know, during the 2020 through 2021 school
       6      Q. Okay. When you were at IU over the last          6   year?
       7   school year, did you have to wear a mask?              7      A. Yes.
       8      A. Yes.                                             8      Q. In person?
       9      Q. And I'm trying to think of a way to ask          9      A. Right.
      10   that that's not sort of very generic.                 10      Q. Were some of your classes online or were
      11           What were sort of the parameters under        11   they all in person?
      12   which you were obligated to wear a mask?              12      A. Some were online. Some were in person.
      13      A. I don't understand the question.                13      Q. Okay. And when you attended those
      14      Q. That's fair.                                    14   in-person lectures, did you also comply with the
      15      A. Could you rephrase it.                          15   masking policy?
      16      Q. When you were at IU, when did you have          16      A. Yes.
      17   to wear a mask?                                       17      Q. Do you feel like you suffered any harm
      18      A. I had to wear the mask on the bus and           18   from having to mask in those situations you just
      19   anywhere on campus, in the buildings, even in the     19   described?
      20   classrooms during lectures. You couldn't take it      20      A. No.
      21   off at any point unless you were off campus.          21      Q. Outside of the testing that you just
      22      Q. And did you ride the bus sometimes              22   described, sort of I think you called it mitigation
      23   during this time?                                     23   testing, did you ever get any other type of COVID
      24      A. Yes.                                            24   test?


                                                  Page 19                                                        Page 20
       1      A. Not that I remember.                             1       Q. Okay. If you refresh your screen, you
       2      Q. Okay. Outside of the masking that you            2   should see a pdf. Do you see that pdf there?
       3   just described, were there circumstances when you      3       A. Yes.
       4   ever wore a mask if you went other places or           4       Q. Do you recognize this document?
       5   anything like that?                                    5       A. Yes.
       6      A. Yes.                                             6       Q. And it looks to me like the signature at
       7      Q. Can you tell me about what some of those         7   the bottom is maybe an electronic signature?
       8   experiences were?                                      8       A. Right.
       9      A. Yes. I would wear a mask in grocery              9       Q. Notwithstanding that it's electronic,
      10   stores, restaurants, really anywhere in public that   10   did you intend that to reflect your signature on
      11   had a sign on their front door saying that they       11   this document?
      12   required a mask.                                      12       A. Yes.
      13      Q. Okay. All right. I'm going to -- do             13       Q. Okay. I know it's hard with we're all
      14   you have the link to the exhibit platform?            14   different places but...
      15      A. Yes.                                            15          Okay. So, this document, as we talked
      16      Q. You do. Okay. We don't have very many           16   about earlier, relates to, you know, the
      17   today. So, don't worry, it won't take very long.      17   allegations in the Complaint. So, the next thing I
      18   I'm going to add the first one there now. So, give    18   want to do is talk a little bit about those
      19   me just a second.                                     19   allegations.
      20             (WHEREUPON, Policka Deposition              20          So, I'm going to add the Complaint now
      21              Exhibit No. 1 was marked for               21   so we can talk about that. So, if you refresh your
      22              identification: Signed                     22   screen, you should see that.
      23              Verification.)                             23             (Clarification requested by the
      24   BY MS. GUTWEIN:                                       24              reporter.)


                                                                                     5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 6 of 13
                                                        Page 21                                               Page 22
       1       MS. GUTWEIN: The verification page is               1   page?
       2   Exhibit 1 and the Complaint is Exhibit 2.               2       A. Yes.
       3              (WHEREUPON, Policka Deposition               3       Q. And it says here that you have a
       4               Exhibit No. 2 was marked for                4   sincerely held religious objection to the vaccine.
       5               identification: Verified Complaint          5   Is that right?
       6               for Declaratory and Injunctive              6       A. Yes.
       7               Relief.)                                    7       Q. So, you have sought and have been
       8   BY MS. GUTWEIN:                                         8   granted a religious exemption to the vaccine?
       9       Q. Do you see the Complaint, Macey?                 9       A. Right.
      10       A. Yes.                                            10       Q. Do you understand that that exemption
      11       Q. Okay. And you're welcome to, you know,          11   means that you can continue on with school in the
      12   scroll as much as you want. We are going to talk       12   fall and you won't be subject to the requirement
      13   about allegations that are on page 44. So, at the      13   that you have to have a COVID vaccination?
      14   top left, if you want to type 44 into that box, you    14       A. Yes.
      15   can get there quickly too.                             15       Q. Then in paragraph 208 it says that you
      16       A. Um-hmm.                                         16   also object generally to the extra requirements of
      17       Q. Okay. So, other than alleging your              17   masks and testing applied to you. Do you agree
      18   residency at the very beginning of the Complaint,      18   with that?
      19   the first paragraph that I see that talks about you    19       A. Yes.
      20   is paragraph 207.                                      20       Q. Can we talk a little bit about why --
      21           Do you see that?                               21   what aspects of those extra requirements do you
      22       A. Yes.                                            22   object to?
      23       Q. Is it right that you read these                 23       A. I object to how some people don't have
      24   paragraphs before you signed that verification         24   to wear a mask and some people do. I think there


                                                        Page 23                                               Page 24
       1   is a social separation and can expose the person        1   vaccinated, is that right?
       2   wearing a mask as potentially being someone who         2      A. Right.
       3   isn't vaccinated and that could risk being              3      Q. So, whatever their reaction was, it
       4   alienated or judged. Same would apply with the          4   sounds like was not based on the fact that you were
       5   testing.                                                5   wearing a mask. Is that right?
       6      Q. Okay. Let's -- can we take that in                6      A. I do not understand the question. Could
       7   pieces just a little bit.                               7   you rephrase it, please.
       8      A. Sure.                                             8      Q. Yeah, sure. When we were talking a
       9      Q. Have you yet, since you're living in              9   couple minutes ago, you said that your objection to
      10   Bloomington and near campus, have you so far           10   the masking and testing policy is in part that
      11   experienced the -- hang on one second. My computer     11   you're worried about feeling judged or alienated
      12   is freezing -- the alienation or being judged that     12   because of this I think what you said was social
      13   you just described?                                    13   separation that you're worried it would cause
      14      A. Yes.                                             14   because it might cause people to believe that
      15      Q. How so?                                          15   people who are wearing masks are unvaccinated.
      16      A. My fellow students and a professor sort          16   Right?
      17   of judged me when I told them I wasn't vaccinated.     17          And I asked you whether you'd
      18      Q. And when you say sort of judged you, can         18   experienced being judged at all yet, and I think
      19   you tell me more about what happened?                  19   what you're describing to me is an experience where
      20      A. Yeah. They started pushing questions on          20   you felt judged for being unvaccinated but it's not
      21   me about why I wasn't vaccinated, and I didn't         21   an experience where you felt judged for wearing a
      22   think it was their place to question it.               22   mask. Is that right?
      23      Q. Okay. So, first of all, it sounds like           23      A. Right.
      24   you said that you told them that you were not          24      Q. Okay. So, I want to talk about those


                                                                                    6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 7 of 13
                                                     Page 25                                                        Page 26
       1   two different things.                                  1   they asked me if I had any medical issues that
       2          Before we get back to this experience           2   would be why I haven't gotten the vaccine.
       3   you were just describing, have you had any             3       Q. Okay. So, was it -- is there anything
       4   experiences where you felt judged for wearing a        4   that they explicitly said that was, you know,
       5   mask in the context of being at IU?                    5   derogatory or negative towards you or was it sort
       6      A. No.                                              6   of you were reading between the lines of their
       7      Q. Okay. Have you had any experiences               7   questions and you felt, you know, that they were
       8   where you felt alienated for wearing a mask in the     8   implicitly judging you?
       9   context of being at IU?                                9       A. I was reading between the lines.
      10      A. No.                                             10       Q. Okay. I'm sorry you felt that way.
      11      Q. Okay. What about being tested, have you         11   That stinks.
      12   had any experience where you felt judged or           12           With respect to your objections to the
      13   alienated for being tested while at IU?               13   masking and testing requirement, is it fair to say,
      14      A. No.                                             14   then, that your concerns about being judged or
      15      Q. So, the experience you did have it              15   feeling alienated are worries that you have about
      16   sounds like was potentially feeling judged by your    16   what might happen in the fall of 2021?
      17   peers or your teacher I think you said for choosing   17       A. Yes.
      18   not to get vaccinated, right?                         18       Q. Besides, and I just want to make sure
      19      A. Right.                                          19   that I have, besides what you described what your
      20      Q. You said they asked you some questions.         20   concerns were, which is the risk of being alienated
      21   Do you remember what kinds of questions they asked    21   or judged, are there any other objections that you
      22   you?                                                  22   have to the masking or the testing requirements?
      23      A. Sort of. I do remember them asking me           23       A. Yes.
      24   exactly why I haven't gotten the vaccine yet, and     24       Q. Okay. What are those?


                                                     Page 27                                                        Page 28
       1       A. Similar to what I said before with the          1   tell me what you think is unreasonable about the
       2   potential alienation, I don't think it's fair to       2   masking and testing policies?
       3   let some people not wear a mask or take part in        3      A. Yes. So, people in my age group have
       4   what I think is a two-week -- like two-times-a-week    4   minimal risk of COVID. My twin brother experienced
       5   testing now and also forcing some people to wear       5   very mild symptoms of COVID, and I would guess that
       6   the mask or do the two-day-testing-per-week.           6   my reaction would be the same, if not similar.
       7       Q. Okay. So, is that -- it's more of a             7   What else?
       8   fairness issue as to how certain -- a certain group    8            People who are vaccinated should not be
       9   of people is being treated as compared to another      9   concerned about people who are not vaccinated
      10   group, not so much that you object to actually        10   because the vaccine should work. They shouldn't be
      11   whether or not you have to wear a mask, but that      11   concerned that they will catch COVID from someone
      12   you might have to but that other people wouldn't?     12   who is not vaccinated if they are vaccinated.
      13       A. Yeah. It's a fairness thing.                   13            And I'm not sure if it is entirely
      14       Q. So, if everyone had to wear a mask the         14   correct, but there was a study done recently saying
      15   same amount, would you object to that?                15   that vegans and pescatarians are 57 to 73% less
      16       A. No. If everyone wore a mask, I would be        16   likely to contract dangerous COVID cases. I am
      17   okay with it.                                         17   vegan.
      18       Q. What about if everyone had to be tested        18      Q. Okay. Any other reason that you think
      19   the same frequency?                                   19   that the masking/testing policies are unreasonable?
      20       A. Yeah. If everyone had to be tested, I          20      A. For me personally, I cannot think of
      21   would be okay with it.                                21   anything else.
      22       Q. Okay. So, in -- if we look back at             22      Q. Okay. And when you're looking at the
      23   paragraph 208, it says that you object to the extra   23   screen, are you looking at the Complaint or are you
      24   requirements given their unreasonableness. Can you    24   looking at something else?



                                                                                       7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 8 of 13
                                                       Page 29                                               Page 30
       1      A. I am looking at the Complaint.                   1   the risk is for someone of my age group and to put
       2      Q. Okay. So, I want to talk about each of           2   my life or well-being at risk for the potential
       3   those reasons that you just gave me. Is that okay?     3   side effects of the vaccine is not worth it.
       4      A. Sure.                                            4       Q. And is it one medical professional that
       5      Q. Okay. All right. You said that people            5   told you this or more than one?
       6   in your age group have minimal risk of COVID, and      6       A. More than one.
       7   you mentioned your twin brother.                       7       Q. Where did you come into contact with
       8          What is your understanding of that              8   these medical professionals?
       9   people in your age group have minimal risk of COVID    9       A. I have had one doctor in the past, and I
      10   based on?                                             10   have been receiving e-mails from him; and another
      11      A. Based on studies I have read.                   11   doctor I have visited recently that I have been
      12      Q. Okay. Do you know which studies those           12   referred to.
      13   are?                                                  13       Q. Are these doctors in Bloomington?
      14      A. Not at the top of my head. I'm not very         14       A. No.
      15   good at remembering names and numbers.                15       Q. So, it sounds like you have e-mails from
      16      Q. Okay. Fair. Have you talked to any              16   at least one of the doctors that might reflect this
      17   medical professionals about the risk that COVID       17   advice?
      18   might pose to you?                                    18       A. Yes.
      19      A. Yes.                                            19       Q. Okay. Are these like general
      20      Q. And what have those professionals told          20   practitioners? Are they general doctors or do they
      21   you?                                                  21   have a specialty?
      22      A. They told me that the risks of the              22       A. I cannot remember off the top of my head
      23   vaccine are not worth it. You should not get the      23   what their exact specialty is. One of them is more
      24   vaccine because of the statistics of how minimal      24   of like a holistic health doctor. He does have a


                                                       Page 31                                               Page 32
       1   Doctorate, though. The other one, I think he is a      1   So, I do not see why someone who is vaccinated
       2   general doctor who specializes in other things as      2   should be concerned about catching COVID from
       3   well.                                                  3   someone who is not vaccinated if the vaccine is
       4      Q. Okay. Besides these two doctors'                 4   supposed to work.
       5   opinions and your experience with your brother's       5      Q. When you say that the vaccine seems to
       6   experience with COVID, is there any other basis for    6   be working, what do you mean by that?
       7   your -- and I guess -- I'm sorry -- you said you       7      A. The statistics that have been posted
       8   also had read some studies.                            8   about the effectiveness of the COVID vaccine are on
       9           Any other basis for your thinking that         9   the high side, which suggests that the vaccine is
      10   people in your age group have minimal risk from       10   pretty effective in preventing the -- contracting
      11   COVID?                                                11   COVID.
      12      A. Not that I can think of.                        12      Q. Have the statistics that you've seen
      13      Q. Okay. And when you say your age group,          13   concerned whether vaccinated individuals can
      14   what does that mean to you?                           14   contract COVID or whether they become severely ill
      15      A. That would mean people who are in their         15   or die if they do contract COVID?
      16   30s and under, like 30 years old and younger.         16      A. I think they do take it into account.
      17      Q. Okay. You also said that you think              17      Q. Take what into account?
      18   people who are vaccinated should not be concerned     18      A. The -- so, there is the percentage of
      19   about people who are unvaccinated. Is that right?     19   effectiveness, and whatever is left over is what
      20      A. Right.                                          20   the cases of people who have still gotten COVID
      21      Q. Why do you think that?                          21   despite getting a vaccine.
      22      A. Because the vaccine is supposedly               22      Q. Okay. So, you acknowledge that there
      23   supposed to work and from what I've seen              23   are still some instances in which a vaccinated
      24   statistically, the vaccine seems to be working.       24   person can catch COVID?


                                                                                   8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 9 of 13
                                                         Page 33                                                   Page 34
       1      A. Yes. However, statistically, the odds              1   don't think that the masking or testing policies
       2   seem pretty low.                                         2   are reasonable?
       3      Q. And the study that you mentioned about             3      A. For the testing and masking, no. But
       4   vegetarians and pescatarians I think you said or         4   for the vaccine itself, yes.
       5   vegans maybe. Vegans and pescatarians. I'm sorry.        5      Q. Okay. But you have an exemption from
       6      A. Right.                                             6   the vaccine policy, right?
       7      Q. Do you know where you saw that study?              7      A. Right.
       8      A. It is on Healthline I think. There are             8      Q. Do you agree that some individuals might
       9   different sources that have spoken about the study.      9   have medical reasons that they can't get vaccinated
      10      Q. Is your brother vegan or pescatarian?             10   even if they'd like to?
      11      A. No.                                               11      A. Right. Yes.
      12      Q. Okay. So, the -- the things that we               12      Q. How does your thinking, you know, where
      13   just talked about, the minimal risk of COVID to         13   you said people who are vaccinated shouldn't be
      14   your age group, the thought that people who are         14   concerned about people who are unvaccinated, how do
      15   vaccinated shouldn't be concerned about people who      15   the people who can't get vaccinated even though
      16   are unvaccinated, and the study that you were           16   they wish they could fit into that?
      17   talking about about vegetarians or vegans, do those     17      A. So, they would continue doing what we've
      18   relate to why you don't -- you don't think it's         18   been doing all along, which is they can wear a mask
      19   necessary to get vaccinated or do those also relate     19   by choice if they wish, they can social distance
      20   to why you don't think it's necessary to be masking     20   and wash their hands regularly, try not to touch
      21   or be tested for COVID?                                 21   surfaces in public that may be dirty. Just doing
      22      A. I think they would apply to both. They            22   their part to protect themselves.
      23   are just some of the reasons.                           23      Q. Okay. When you said that people who are
      24      Q. Okay. Are there other reasons that you            24   vaccinated shouldn't be concerned about people who


                                                         Page 35                                                   Page 36
       1   are unvaccinated because vaccines could work, I          1   masking policy then?
       2   took that to mean that people who are vaccinated         2       A. No, since everybody had to do it.
       3   shouldn't worry if an unvaccinated person isn't          3       Q. So, that goes back to the fairness point
       4   wearing a mask because the vaccinated person is, in      4   that you were making?
       5   your view, less likely to contract COVID even if         5       A. Right.
       6   the unvaccinated person has it?                          6       Q. So, you don't think that masking and
       7      A. Right.                                             7   testing are necessary, but if everybody had to do
       8      Q. So, what about the person who isn't                8   it you wouldn't have an objection to it?
       9   vaccinated but wishes they could be. Should they         9       A. Not necessarily. It would be an
      10   be concerned around someone who is unvaccinated and     10   inconvenience to me, but if everybody had to do it,
      11   not wearing a mask?                                     11   I would probably take part in it as well.
      12      A. Depending on the people they're                   12       Q. We have talked about your concerns about
      13   surrounding themselves with. With people of our         13   the potential for being judged or alienated if the
      14   age group, I think they would be less concerned         14   Court were to say, "Yeah, IU, you can continue to
      15   since it's been statistically shown that risks of       15   have the masking and testing policies" that we're
      16   COVID are pretty low with our age group.                16   talking about.
      17          I just don't believe that someone else's         17           Besides your concerns about being judged
      18   bodily autonomy and integrity should be affected by     18   or feeling alienated, is there any other way that
      19   somebody else.                                          19   you think you would be harmed if you had to comply
      20      Q. Okay. When you wore a mask last year on           20   with the masking and the testing policies?
      21   campus, did you feel like your bodily integrity or      21       A. No.
      22   autonomy was affected?                                  22       Q. Okay. If the Court tells IU that it
      23      A. Yes.                                              23   can -- it can move forward with its masking and
      24      Q. Did you raise any objection to the                24   testing policies, what does that mean for you going


                                                                                        9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 10 of 13
                                                  Page 37                                                    Page 38
       1   forward with school?                                   1      MS. GUTWEIN: Okay.
       2       A. I am a transfer student. I transferred          2      MS. SIEBERT: Okay.
       3   from New Orleans. So, that set my course work          3                EXAMINATION
       4   behind quite a bit, so I had to put extra time into    4   BY MS. SIEBERT:
       5   my education here at IU to catch up.                   5      Q. Macey, when you were talking, when
       6           Since I've put so much time and effort         6   Stephanie was asking you about the general topic of
       7   into it and I'm fortunate to have my parents pay       7   feeling alienated and perhaps judged for wearing a
       8   for the tuition, they have poured a lot of money       8   mask under this policy and you mentioned an
       9   into my education, I would just have to deal with      9   instance, or I don't know if it was limited to one
      10   it and just push forward for one more semester.       10   instance or if it was multiple instances, where
      11       Q. Okay. This is a little bit unrelated           11   some fellow students and a professor were asking
      12   but just curious. Where in New Orleans were you?      12   you about why you weren't going to get vaccinated
      13       A. Loyola University right next to Tulane.        13   and kind of pushing you a little bit on that.
      14       Q. I spent a good amount of time after the        14          Do you remember that conversation?
      15   hurricanes rebuilding stuff down there. So...         15      A. Yes.
      16       A. Nice.                                          16      Q. Okay. Do you remember approximately
      17       Q. It's a lovely city.                            17   when that conversation took place? Was that last
      18       A. It sure is.                                    18   semester? Was it this summer?
      19       Q. Yeah. Do you miss it sometimes?                19      A. It was this summer.
      20       A. Absolutely. All the time.                      20      Q. It was this summer. Were you in a
      21       MS. GUTWEIN: Okay. Melena, I think I don't        21   class?
      22   have anything else. I don't know if you --            22      A. No.
      23       MS. SIEBERT: I have just a couple follow-ups,     23      Q. Okay. Do you remember what scenario you
      24   but I don't think it will take long.                  24   were in?


                                                  Page 39                                                    Page 40
       1       A. Yes. I was at like an after-class               1   remember?
       2   summer party. My professor held it at his house,       2       MS. SIEBERT: Do you remember, Stephanie?
       3   and some of my classmates showed up to celebrate       3   BY THE WITNESS:
       4   the end of the semester.                               4       A. Probably social separation or something.
       5      Q. Okay. And I think you also were talking          5   BY MS. SIEBERT:
       6   about in general the fairness with the mask and the    6       Q. That was it. I knew there was an
       7   testing and so forth, and you mentioned I believe      7   alliteration there. Social separation.
       8   that you did not feel that risk of alienation last     8           Do you think that that risk is greater
       9   year when you had to wear a mask. Is that correct?     9   now than it would have been last year since
      10       A. Right.                                         10   presumably there will be a lot of people not
      11      Q. Was it more the -- was it the case last         11   wearing masks?
      12   year when you had to wear a mask that generally       12       A. Yes.
      13   speaking everybody else was too?                      13       Q. And I'm just curious. You said you're a
      14      A. Yeah, everyone else was wearing a mask.         14   theater major?
      15   So, everybody blended in.                             15       A. Correct.
      16      Q. Do you think that that lowered in               16       Q. You have a lot of real interesting
      17   general the risk of that same kind of alienation --   17   majors. Did you say medieval literature?
      18       A. Yes.                                           18       A. Medieval studies and English.
      19      Q. -- when everyone else was? Okay.                19       Q. One of my favorite classes I took in
      20          So, do you think the risk of alienation        20   undergrad was Renaissance and medieval history. It
      21   and judging and the social -- I forget what phrase    21   was fascinating.
      22   you used. It was a really good one. Social            22       A. It sure is. I love it.
      23   something. Anyway.                                    23       Q. I'm just curious in a theater major how
      24          That social -- what did you use? Do you        24   you all have progressed and done performances and


                                                                                 10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 11 of 13
                                                        Page 41                                               Page 42
       1   how that has impacted -- how all of this has            1   will impact your education and your performance?
       2   impacted your -- and by "all of this," I mean the       2       A. Yes. I think it would impact my
       3   whole COVID pandemic has affected your education in     3   education as well as theirs.
       4   that respect.                                           4       Q. In what way would it -- some of the ways
       5      A. It was devastating really. Ruined our             5   that you think it would impact your education?
       6   performances. We could really only perform on           6       A. Wearing a mask really changes the way
       7   Zoom, which can have a huge effect on how actors        7   you communicate with people. You have to raise
       8   can interact with each other. It's not as natural.      8   your voice and enunciate more, which isn't entirely
       9   And in my acting classes, we had to wear a mask and     9   necessary in someone who does film work. For
      10   social distance.                                       10   someone who does stage, that might be fine. But
      11          So, you had to yell at each other so you        11   film is more my area of interest.
      12   could hear what the other actor is saying and you      12           So, it's difficult for me to have to
      13   could only read like half of their faces. So, you      13   have that barrier in front of my face when I'm
      14   really can't respond the way you naturally would in    14   trying to communicate with other actors.
      15   an acting scenario where there wasn't masks.           15           And since acting is a physical
      16      Q. Understandable. So, in the fall, will            16   experience, I feel like wearing a mask and having
      17   you have any acting classes or classes within your     17   to social distance from everybody else would really
      18   major then?                                            18   separate me and actors perhaps might not want to
      19      A. Yes.                                             19   become like physically closer to me and interact
      20      Q. And, so, in the fall, if you're in one           20   with me physically.
      21   of those classes and you're wearing a mask but         21       Q. And how would that impact their
      22   because you fall under the mandate and there are       22   education, the other actors?
      23   those requirements and other actors working with       23       MS. GUTWEIN: Objection; speculation.
      24   you are not wearing the mask, do you think that        24   BY MS. SIEBERT:


                                                        Page 43                                               Page 44
       1       Q. You may go ahead and answer, Macey.              1   somebody while wearing a mask?
       2       A. Like what I've mentioned before, it's            2       A. Yes.
       3   hard to see only the top half of somebody's face        3       MS. GUTWEIN: Same objection.
       4   and know how to respond to them organically in a        4       MS. SIEBERT: Sorry, Stephanie.
       5   performance situation.                                  5       MS. GUTWEIN: It's okay.
       6           So, the other actors would have a hard          6   BY MS. SIEBERT:
       7   time looking at me and knowing how to gauge the         7       Q. Go ahead, Macey. You may answer.
       8   situation and how I'm trying to steer the scene.        8       A. Yes. What I said matched what everybody
       9   It just creates a separation and they will have a       9   else complained about.
      10   harder time hearing me sometimes.                      10       Q. All right. Thank you.
      11       Q. Have you had over the course of the             11           What do you want to go with your -- do
      12   past, you know, 16 months since all of this has        12   you want to go into film then?
      13   been in place, have you had conversations with         13       A. Yes. I think it's a lot of fun.
      14   other theater majors or film student majors,           14       Q. That's fun. I would be terrified. But
      15   whatever the -- in acting classes where you all        15   God bless you. It's such a neat talent.
      16   have talked about the difficulty of performing and     16           You're not musical theater. Do you sing
      17   acting with -- while wearing masks and social          17   or just act?
      18   distancing?                                            18       A. I can sing and do stage, but I prefer
      19       A. Yes, we spoke about it often.                   19   film.
      20       MS. GUTWEIN: Objection; hearsay.                   20       Q. Okay. All right. Great.
      21   BY MS. SIEBERT:                                        21           Well, I don't have -- oh, actually I do.
      22       Q. And to the best of your recollection, do        22   I'm sorry.
      23   those conversations match with what you just talked    23           You spoke about the issue of bodily
      24   about as far as the issues with -- with acting with    24   autonomy. Do you think the issues surrounding


                                                                                  11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 12 of 13
                                                  Page 45                                                             Page 46
       1   bodily autonomy are greater when you're speaking       1       A. No. I think my professors understood
       2   specifically about the shot versus perhaps when        2    the situation really well and were very lenient.
       3   you're talking about the masks and those other         3       Q. Okay. Do you have any reason to think
       4   requirements?                                          4    that they will be different this coming semester?
       5      A. Yes, because something is being actually         5       A. I don't think so.
       6   put into my body versus the masks and doing a          6       Q. Okay.
       7   saliva test doesn't really alter my body in any        7       MS. GUTWEIN: I have no further questions,
       8   way.                                                   8    Melena.
       9       Q. Okay. But, again, going back to that            9       MS. SIEBERT: I have one follow-up, then, from
      10   bodily autonomy in connection with the masks and      10    that.
      11   the testing, it has more to do with the fairness in   11               FURTHER EXAMINATION
      12   your view, correct?                                   12    BY MS. SIEBERT:
      13       A. Correct.                                       13       Q. Macey, do you think that your education
      14       Q. Okay.                                          14    has more than grades involved with it?
      15       MS. SIEBERT: I think that is it for me too.       15       A. Yes.
      16      MS. GUTWEIN: Just a couple of follow-up.           16       Q. What other things are important to you
      17              FURTHER EXAMINATION                        17    in your education?
      18   BY MS. GUTWEIN:                                       18       A. What I'm actually learning. It's
      19       Q. On the discussion that you were just           19    important that I'm getting the most out of my
      20   having about your experience last year when you       20    school experience so I can take that knowledge with
      21   were masking during the school year, do you have      21    me into my career.
      22   any reason to think that the masking requirement      22       Q. And, so, do you think that this coming
      23   affected your ultimate grades that your professors    23    semester, by being forced to comply with the
      24   gave you?                                             24    masking requirements and so forth and some of the


                                                  Page 47                                                             Page 48
       1   impacts that you've already discussed within your      1
                                                                          I, CORINNE T. MARUT, C.S.R. No. 84-1968,
       2   specific major, will that impact your education        2   Registered Professional Reporter and Certified
       3   beyond grades?                                             Shorthand Reporter, do hereby certify:
                                                                  3           That previous to the commencement of the
       4      A. Yes.                                                 examination of the witness, the witness was duly
                                                                  4   sworn to testify the whole truth concerning the
       5      Q. Okay.                                                matters herein;
       6      MS. SIEBERT: That's it for me.                      5           That the foregoing deposition transcript
                                                                      was reported stenographically by me, was thereafter
       7      MS. GUTWEIN: I'm finished. Thank you very           6   reduced to typewriting under my personal direction
                                                                      and constitutes a true record of the testimony
       8   much, Macey. Really appreciate it.                     7   given and the proceedings had;
       9      THE WITNESS: Thank you.                                         That the said deposition was taken
                                                                  8   before me at the time and place specified;
      10      MS. SIEBERT: Thank you so much, Macey.                          That the reading and signing by the
      11      THE REPORTER: Read and sign?                        9   witness of the deposition transcript was agreed
                                                                      upon as stated herein;
      12      MS. SIEBERT: Yes, please. Same thing, we           10           That I am not a relative or employee or
                                                                      attorney or counsel, nor a relative or employee of
      13   would like a rough and final and then expedited as    11   such attorney or counsel for any of the parties
      14   well.                                                      hereto, nor interested directly or indirectly in
                                                                 12   the outcome of this action.
      15            (Time Noted: 3:25 p.m.)                      13
                                                                            __________________________________
      16          FURTHER DEPONENT SAITH NAUGHT.                 14         CORINNE T. MARUT, Certified Reporter
      17                                                         15
                                                                               (The foregoing certification of this
      18                                                         16   transcript does not apply to any
      19                                                              reproduction of the same by any means, unless under
                                                                 17   the direct control and/or supervision of the
      20                                                              certifying reporter.)
                                                                 18
      21                                                         19
      22                                                         20
                                                                 21
      23                                                         22
      24                                                         23
                                                                 24



                                                                                     12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-26 filed 07/12/21 page 13 of 13
                                                        Page 49                                       Page 50
       1              INSTRUCTIONS TO WITNESS                      1           - - - - - -
       2                                                                        ERRATA
       3             Please read your deposition over              2           - - - - - -
       4    carefully and make any necessary corrections. You      3
       5    should state the reason in the appropriate space on    4   PAGE LINE CHANGE
       6    the errata sheet for any corrections that are made.    5   ____ ____ ____________________________
       7             After doing so, please sign the errata        6        REASON: ____________________________
       8    sheet and date it.                                     7   ____ ____ ____________________________
       9             You are signing same subject to the
                                                                   8        REASON: ____________________________
                                                                   9   ____ ____ ____________________________
      10    changes you have noted on the errata sheet, which
                                                                  10        REASON: ____________________________
      11    will be attached to your deposition.
                                                                  11   ____ ____ ____________________________
      12             It is imperative that you return the
                                                                  12        REASON: ____________________________
      13    original errata sheet to the deposing attorney
                                                                  13   ____ ____ ____________________________
      14    within thirty (30) days of receipt of the
                                                                  14        REASON: ____________________________
      15    deposition transcript by you. If you fail to do
                                                                  15   ____ ____ ____________________________
      16    so, the deposition transcript may be deemed to be
                                                                  16        REASON: ____________________________
      17    accurate and may be used in court.                    17   ____ ____ ____________________________
      18                                                          18        REASON: ____________________________
      19                                                          19   ____ ____ ____________________________
      20                                                          20        REASON: ____________________________
      21                                                          21   ____ ____ ____________________________
      22                                                          22        REASON: ____________________________
      23                                                          23   ____ ____ ____________________________
      24                                                          24        REASON: ____________________________


                                                        Page 51                                       Page 52
       1          UNITED STATES DISTRICT COURT                     1             LAWYER'S NOTES
                  NORTHERN DISTRICT OF INDIANA
       2           FORT WAYNE DIVISION                             2   PAGE LINE
       3                                                           3   ____ ____ ____________________________
           RYAN KLAASSEN, et al.,         )
       4                     )                                     4   ____ ____ ____________________________
                  Plaintiffs, )
       5                     ) CASE NO.
                                                                   5   ____ ____ ____________________________
             -vs-              ) 1:21-cv-00238                     6   ____ ____ ____________________________
       6                     )
           THE TRUSTEES OF INDIANA            )                    7   ____ ____ ____________________________
       7   UNIVERSITY,               )                             8   ____ ____ ____________________________
                             )
       8          Defendant.      )                                9   ____ ____ ____________________________
       9                                                          10   ____ ____ ____________________________
                       AFFIDAVIT
      10                                                          11   ____ ____ ____________________________
                   I, MACEY ROSE POLICKA, the undersigned         12   ____ ____ ____________________________
      11   affiant, being first duly sworn, on oath say that
           the testimony given at my deposition at the time       13   ____ ____ ____________________________
      12   and place aforesaid is the truth, the whole truth,
           and nothing but the truth, and that I have read the
                                                                  14   ____ ____ ____________________________
      13   foregoing transcript consisting of Pages 1 to 53       15   ____ ____ ____________________________
           inclusive, and do subscribe and make oath that the
      14   same is a true, correct, and complete transcript of    16   ____ ____ ____________________________
           my deposition so given as aforesaid, and includes      17   ____ ____ ____________________________
      15   changes, if any, so made by me.
      16             FURTHER AFFIANT SAITH NAUGHT.                18   ____ ____ ____________________________
      17
                      _____________________________
                                                                  19   ____ ____ ____________________________
      18                                                          20   ____ ____ ____________________________
                      AFFIANT, MACEY ROSE POLICKA
      19
                                                                  21   ____ ____ ____________________________
      20   SUBSCRIBED AND SWORN TO before me                      22   ____ ____ ____________________________
      21   this day of   , A.D. 20 .
      22   _____________________________________                  23   ____ ____ ____________________________
      23   Notary Public                                          24   ____ ____ ____________________________
      24


                                                                                13 (Pages 49 to 52)
